 Case 2:20-cv-07566-JFW-JEM Document 17 Filed 10/14/20 Page 1 of 4 Page ID #:88



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     DECKERS OUTDOOR                     )                CASE NO.: 2:20-cv-07566-JFW-JEM x
11   CORPORATION, a Delaware             )
     Corporation,                        )
12                                       )
                       Plaintiff,        )                ORDER GRANTING STIPULATION
13                                       )                TO ENTRY OF PERMANENT
                                         )                INJUNCTION AND DISMISSAL OF
14               v.                      )                ACTION AGAINST DEFENDANT
                                         )                LORLIE WITH PREJUDICE
15                                       )
     LORLIE INVESTMENT GROUP             )
16   CORP., a Florida Corporation; YOKI  )
     FASHION INTERNATIONAL LLC, a )                       Hon. John F. Walter
17   New York Limited Liability Company; )
     and DOES 1-10, inclusive,           )
18                                       )
                                         )
19                     Defendants.       )
                                         )
20
21         Upon consideration and having found good cause therein, the Court hereby
22   GRANTS Plaintiff Deckers Outdoor Corporation (“Plaintiff” or “Deckers”) and
23   Defendant Lorlie Investment Group Corp.’s (“Defendant Lorlie”) Stipulation to
24   Entry of a Permanent Injunction against Defendant Lorlie and Dismissal of this Action
25   with prejudice against Defendant Lorlie—and only Defendant Lorlie—as follows:
26         WHEREAS, on August 20, 2020, Deckers filed its initial Complaint against
27   Defendant Lorlie (Dkt. No. 1), then on August 25, 2020, its First Amended Complaint
28   (the “FAC”) in the Civil Action (Dkt. No. 10);

                                                      1
           ORDER GRANTING STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL WITH PREJUDICE
 Case 2:20-cv-07566-JFW-JEM Document 17 Filed 10/14/20 Page 2 of 4 Page ID #:89



1          WHEREAS, as set forth in the FAC, Deckers is the owner of U.S. Design Patent
2    No. D866,941 (“the ’941 Patent”) and the “Fluff Yeah Trade Dress,” an inherently
3    distinctive visual design comprising of the non-functional elements identified at ¶ 22 of
4    the FAC, examples of the overall appearance of which are pictured at ¶ 23 of the FAC
5    and reproduced below for reference:
6
7
8
9
10
11         WHEREAS, the FAC asserts causes of action against Defendant Lorlie for
12   infringement of Deckers’ Fluff Yeah Trade Dress and unfair competition under the
13   Lanham Act, 15 U.S.C. § 1051 et seq., patent infringement of the ’941 Patent, as well
14   as similar claims under the statutory and common law of California corresponding to
15   its federal claims—all allegedly arising from Defendant Lorlie’s offering for sale and
16   sale of certain footwear products identified as YOKI brand “Snuggles-05” Sandals (the
17   “Accused Products”), an example of which is pictured at ¶ 18 of the FAC and
18   reproduced below for reference:
19
20
21
22
23
24
25
26
27
28

                                                      2
           ORDER GRANTING STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL WITH PREJUDICE
 Case 2:20-cv-07566-JFW-JEM Document 17 Filed 10/14/20 Page 3 of 4 Page ID #:90



1          WHEREAS, Plaintiff and Defendant Lorlie (together, the “Parties”) have entered
2    into a written Settlement Agreement that fully resolves all claims in this Action asserted
3    against Defendant Lorlie;
4          WHEREAS, pursuant to the Settlement Agreement, Defendant Lorlie has agreed
5    to, and the Parties stipulated to Entry of a Permanent Injunction and Dismissal of this
6    Action as to Defendant Lorlie with prejudice under the following conditions;
7          THEREFORE, it is HEREBY ORDERED that:
8          1.     The Court has personal jurisdiction over Defendant Lorlie and subject
9    matter jurisdiction over this Action at least pursuant to 15 U.S.C. § 1121.
10         2.     Entry of this Permanent Injunction and any related Order(s) that follow the
11   Parties’ Stipulation to Entry of a Permanent Injunction, shall serve to bind and obligate
12   each of the Parties hereto.
13         3.     Defendant Lorlie, including its employees, servants, successors and
14   assigns, are permanently enjoined from manufacturing, importing into the U.S.,
15   advertising, marketing, offering for sale, or selling the Accused Products identified as
16   YOKI brand “Snuggles-05” Sandals, an example of which is pictured at ¶ 18 of the
17   FAC and reproduced above.
18         4.     Defendant Lorlie, including its employees, servants, successors and
19   assigns, are permanently enjoined from manufacturing, importing into the U.S.,
20   advertising, marketing, offering for sale, or selling any product that infringes upon U.S.
21   Design Patent No. D866,941.
22         5.     Defendant Lorlie, including its employees, servants, successors and
23   assigns, are permanently enjoined from manufacturing, importing into the U.S.,
24   advertising, marketing, offering for sale, or selling any product that bears or uses
25   Deckers’ Fluff Yeah Trade Dress.
26         6.     The Court shall retain jurisdiction for the purpose of making any further
27   orders necessary or proper for the enforcement, construction, or modification of the
28   Parties’ Stipulated Permanent Injunction, as well as the Parties’ written Agreement.

                                                      3
           ORDER GRANTING STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL WITH PREJUDICE
 Case 2:20-cv-07566-JFW-JEM Document 17 Filed 10/14/20 Page 4 of 4 Page ID #:91



1         7.      Plaintiff and Defendant Lorlie shall each bear its own attorneys’ fees and
2    costs associated with the Action and the written Settlement Agreement, with neither
3    one deemed as a prevailing party for any purposes.
4         8.      Upon entry of this Stipulated Permanent Injunction, all claims alleged in
5    this Action as to Defendant Lorlie are hereby dismissed with prejudice. Dismissal of
6    this Action as to Defendant Lorlie, however, shall not have any preclusive effect on
7    any other parties, including Plaintiff’s claims asserted in this Action against Defendant
8    Yoki Fashion International LLC, which are still pending, and Plaintiff expressly
9    reserves the right to pursue all claims against such parties.
10
11   IT IS SO ORDERED.
12
13
14    Dated: October 14, 2020                  By:    __________________________
                                                      Hon. John F. Walter
15                                                    United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
           ORDER GRANTING STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL WITH PREJUDICE
